      Case 3:20-cv-02069-H-BGS Document 4 Filed 11/13/20 PageID.30 Page 1 of 2



 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14                          UNITED STATES DISTRICT COURT
15                       SOUTHERN DISTRICT OF CALIFORNIA
16
17   HENRY BILS, individually and as                     Case No.: 20-cv-02069-H-BGS
     Successor in Interest to NICHOLAS
18   BILS, deceased,
                                                         ORDER GRANTING JOINT
19                                      Plaintiff,       MOTION TO EXTEND TIME FOR
     v.                                                  DEFENDANT TO RESPOND
20
     COUNTY OF SAN DIEGO, a municipal
21   entity, Deputy AARON RUSSELL, an                    [Doc. No. 3.]
     individual, and DOES 1 through 10,
22   inclusive,
23                                  Defendants.
24
           On October 20, 2020, Plaintiff Henry Bils (“Plaintiff”) filed a complaint against
25
     Defendants County of San Diego (the “County”), Deputy Aaron Russell, and Does 1
26
     through 10. (Doc. No. 1.) On November 12, 2020, Plaintiff and the County filed a joint
27
     motion requesting the Court to extend the County’s time to respond to Plaintiff’s complaint
28

                                                     1
                                                                                20-cv-02069-H-BGS
      Case 3:20-cv-02069-H-BGS Document 4 Filed 11/13/20 PageID.31 Page 2 of 2



 1   by up to ninety days. (Doc. No. 3 at 1.) The County’s initial response is currently due on
 2   November 17, 2020. (Id.) In the joint motion, Plaintiff and the County explained that an
 3   extension will allow the parties additional time to attempt to resolve the case informally.
 4   (Id. at 1-2.) The parties further represented that, if the joint motion is granted, Plaintiff and
 5   the County intend to attend a mediation during the extension period. (Id. at 2.) For good
 6   cause shown, the Court grants the joint motion and provides the County a ninety-day
 7   extension. The County’s initial response is now due on February 15, 2021.
 8         IT IS SO ORDERED.
 9   DATED: November 13, 2020
10
                                                     MARILYN L. HUFF, District Judge
11                                                   UNITED STATES DISTRICT COURT
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                     2
                                                                                     20-cv-02069-H-BGS
